Title: Madison on “The Earth Belongs to the Living”
From: 
To: 



I. TEXT AS RECEIVED BY JEFFERSON, 1790
II. TEXT AS REVISED BY MADISON LATE IN LIFE
EDITORIAL NOTE
In the well-known exchange between Jefferson and Madison on the concept that one generation cannot bind another in perpetuity, both men adhered in substance to the views as first expressed and then later revised the form of this expression (see Vol. 15: 384–99). Madison’s rephrasing, however, took place after a lapse of nearly forty years. The text of Madison’s letter of 4 Feb. 1790 that Jefferson received bears the following notation in the hand of Nicholas P. Trist: “Given to N. P. T. by James Madison, Montpellier May 22. 1827. ‘Mr. Jefferson returned to me my letters to hi[m,] (some of which however are missing, which perhaps he destroyed). Of some of those returned, I find I have copies; among them, one on the subject of his views with regard to the right to bind future generations. This I will give to you.’” It is not certain from this statement when Jefferson returned Madison’s letters or when the copy, presented here as Document II, was made by Madison. It is likely that this copy was made shortly before Madison gave the recipient’s copy to Trist: it can be stated with certainty that it was made after Jefferson returned Madison’s letters and before 22 May 1827. It can also be said that this copy became the basis of all subsequently published texts of the letter, the most complete of which is in Madison, Writings, ed. Hunt, v, 437–41 (less complete texts are in Tucker, Life of Thomas Jefferson, I, 292–6; Randall, Life, III, 592–4; Rives, Madison, III, 119–21; and Madison, Letters and Other Writings [Philadelphia, 1865], I, 503–6). The text as Jefferson knew it has not been previously printed. The text as Madison revised it seems to have been first published under his direction, for, in explaining his access to authentic sources in preparing his Life of Thomas Jefferson, George Tucker stated: “[The author] has, in the first place, received every assistance which could be furnished by Mr. Jefferson’s friend and fellow-labourer, Mr. Madison. In all matters of doubt, [he] has received his clear and able elucidations. Many of the most interesting facts were derived directly from him, and nearly the whole of the first volume was submitted to his inspection, and received the benefit of his correction as to matters of fact” (i, xiv-xv). Since the text occurs in the middle of Tucker’s first volume, Madison must have seen it in that context. Indeed, it is very probable that, on seeing in that volume Jefferson’s text of the letter of 6 Sep. 1789, Madison voluntarily supplied to Tucker the revised text of his reply—and added to it one editorial direction governing an interesting omission (see Document II, note 2).

By the time Jefferson received Madison’s letter rejecting the idea that the right of the majority to bind the minority was founded on the law of nature and conceiving instead that it resulted “from compact founded on conveniency,” Jefferson had already, in his reply to the address of his Albemarle neighbors, referred to the will of the majority, “the Natural law of every society.” The distinction was subtle, but it was an important one in their thinking. A less subtle factor explaining their variant attitudes toward the concept is the environment in which their letters were written: Madison wrote in the midst of practical legislative necessity, Jefferson in a distant capital. Within ten days Madison was engaged in debate over the national debt—and he could show Jefferson, as an example of what the Senate might do to his “great … idea,” the fact that the plan for a census giving the component classes of society every ten years was “thrown out by the Senate as a waste of trouble and supplying materials for idle people to make a book.” (See Madison to TJ, 14 Feb. 1790.)

